                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                     CIVIL ACTION FILE NO.: 7:20-CV-1-FL

 PATRICK E. HOOVER d/b/a BLUE               )
 CHIP FACILITY SERVICES,                    )
                Plaintiff,                  )
                                            )         ORDER GRANTING
                     v.                     )         CONSENT MOTION
                                            )          TO SUBSTITUTE
 GKN DRIVELINE NORTH AMERICA,               )
 INC.,                                      )
               Defendant.                   )


      THIS MATTER is before the Court on Plaintiff Patrick E. Hoover's motion to

substitute, made pursuant to Federal Rules of Civil Procedure 17 and 21. In the

motion, Hoover discloses that his former counsel inadvertently filed this matter on

his behalf, rather than on behalf of P.E. Hoover Enterprises, Inc., a corporation in

which Hoover is the sole shareholder, officer, and director. Hoover asks the Court to

substitute Hoover Enterprises as the plaintiff.

      Under Federal Rule of Civil Procedure 17(a), "an action must be prosecuted in

the name of the real party in interest." Fed. R. Civ. P. 17(a)(1). That Rule further

provides that the Court generally should allow substitution where the wrong plaintiff

has been named. See Fed. R. Civ. P. 17(a)(3) ("The court may not dismiss an action

for failure to prosecute in the name of the real party in interest until, after an

objection, a reasonable time has been allowed for the real party in interest to ratify,

join, or be substituted into the action."). Further, under Rule 21 "Misjoinder of

parties is not a ground for dismissing an action." Fed. R. Civ. P. 21. Because Hoover




         Case 7:20-cv-00001-FL Document 23 Filed 08/10/20 Page 1 of 2
indicates that the contract at issue in this matter is between Hoover Enterprises and

Defendant, not Hoover, individually, and Defendant, the Court determines that

Hoover Enterprises is the real party in interest and should be substitute.

      For those reasons, the Court GRANTS Hoover's motion to substitute P.E.

Hoover Enterprises, Inc. as the Plaintiff. Hoover Enterprises is DIRECTED to file a

corrected complaint, correcting only the caption and any other allegation concerning

Hoover's citizenship within five days of this order. Further, Hoover Enterprises is

DIRECTED to file a corporate disclosure statement. Finally, the Clerk of Court is

DIRECTED to update the case caption to reflect the name of the real party in interest,

P.E. Hoover Enterprises, Inc. Any breach of contract claim possessed by Patrick E.

Hoover, individually, is dismissed with prejudice.


                           10thday of August, 2020.
      SO ORDERED, this the ___




                                              ____________________________________
                                              Louise W. Flanagan
                                              United States District Judge




                                     2
         Case 7:20-cv-00001-FL Document 23 Filed 08/10/20 Page 2 of 2
